Action for personal injuries resulting in the death of plaintiff’s intestate. The trial justice dismissed the complaint at the end of plaintiff’s ease as to the defendant Albee Godfrey Whale Greek Company, Inc., and the jury returned a verdict in favor of plaintiff against defendant P. J. Carlin Construction Company. Plaintiff appealed from that part of the judgment in favor of Albee Godfrey Whale Creek Company, Inc., and against plaintiff. Defendant P. J. Carlin Construction Company appealed from that part of the judgment in favor of plaintiff and against it and from the order denying its motion for a new trial. Judgment so far as appealed from by the plaintiff, unanimously affirmed, with costs to defendant Albee Godfrey Whale Creek Company, Inc., against plaintiff. Judgment, so far as appealed from by defendant P. J. Carlin Construction Company, affirmed, with costs. (Martin, P. J., and O’Malley, J., dissent and vote to reverse and dismiss the complaint as to said defendant.) No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Untermyer, JJ.